Citation Nr: 1447720	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-30 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for anxiety and depression.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to service connection for a left ankle disability.  

6.  Entitlement to an initial higher (compensable) rating for a right shoulder disability.  

7.  Entitlement to an initial higher (compensable) rating for a right fifth toe disability.  

8.  Entitlement to an initial rating higher than 50 percent for post-traumatic stress disorder (PTSD).  

9.  Entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities for the period prior to August 2, 2010.  

10.  Entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities for the period since August 2, 2010.  

11.  Entitlement to an effective date earlier than August 2, 2010, for the award of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on verified active duty from May 2004 to January 2009.  He received various decorations evidencing combat including the Combat Infantryman Badge.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York that granted service connection and a noncompensable rating for a right shoulder disability (right shoulder chronic pain syndrome with mild limited internal rotation), effective January 24, 2009, and granted service connection and a noncompensable rating for a right fifth toe disability (acute transverse linear impacted fracture of the proximal phalanx of the right fifth toe), effective January 24, 2009.  By this decision, the RO also denied service connection for anxiety and depression; a low back disability; a right knee disability; a left knee disability; and a left ankle disability.  The RO further denied a claim for entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities.

The issues of entitlement to service connection for a right knee disability, a left knee disability and for a left ankle disability, as well as the issues of entitlement to an initial higher (compensable) rating for a right shoulder disability; entitlement to an initial higher (compensable) rating for a right fifth toe disability; entitlement to an initial rating higher than 50 percent for PTSD; entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities for the period prior to August 2, 2010; and entitlement to an effective date earlier than August 2, 2010, for service connection for PTSD, are all addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.  


FINDINGS OF FACT

1.  The Veteran's current anxiety disorder, not otherwise specified (NOS), and his depressive disorder NOS had their onset in service.  

2.  The Veteran's current degenerative disc disease of the lumbar spine had its onset in service.  

3.  Since August 2, 2010, the Veteran has been in receipt of compensable ratings for service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an anxiety disorder NOS and for a depressive disorder NOS have been met.  38 U.S.C.A §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

2.  The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

3.  The criteria for a 10 percent rating based upon multiple, noncompensable, service-connected disabilities for the period since August 2, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.324 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

In this decision, the Board grants service connection for an anxiety disorder NOS; a depressive disorder NOS; and for degenerative disc disease of the lumbar spine.  As this represents a complete grant of the benefits sought on appeal as to those issues, no discussion of VA's duty to notify and assist is necessary.  

As to the issue of entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities for the period since August 2, 2010, a letter in May 2009 satisfied the duty to notify provisions.  The letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  In any case, the present appeal arises from disagreement with initial ratings after the award of service connection.  Once service connection is granted, additional notice is not necessary.

The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  VA examinations were conducted in June 2009, July 2009, and  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II. Service Connection

General Legal Criteria

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Where service medical records are not available, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Anxiety and Depression

The Veteran is service connected for PTSD.  He is also service-connected for a right shoulder disability, a right fifth toe disability, and for tinnitus.  The Veteran contends that he has anxiety and depression that are related to service, or more specifically, that are related to his service-connected PTSD.  He specifically maintains that he was treated for anxiety and depression during service.  He essentially reports that he suffered from anxiety and depression during service and since service.  The Veteran also asserts that both anxiety and a depressed mood were listed as symptoms of his service-connected PTSD pursuant to a March 2013 VA psychiatric examination.  

The Veteran's available service treatment records indicate that he was treated for possible psychiatric problems.  A September 2007 treatment report, which included several entries by various examiners, noted that the Veteran was seen because he was hyperventilating.  The Veteran's problem list included an adjustment disorder with anxiety.  He also complained of chest pain for the previous two hours that he described as substernal and burning.  He further reported that he had back symptoms or symptoms in the neck, hips, knees, legs, or feet that limited his activities of daily living.  It was noted that the Veteran had no depression and no anhedonia in the previous two weeks, and that he was able to effectively communicate.  The examiner indicated that the Veteran underwent an electrocardiogram.  

An additional September 2007 entry, in the same report, indicated that the Veteran stated that he had been having thoughts of hurting himself a couple of days ago.  He complained of chest pain that he described as discomfort and a burning sensation in the middle of his chest, which had subsided since coming to the clinic.  It was noted Veteran reported that he also had tingling in his hands and feet, as well as rapid breathing.  There was a notation that the Veteran was given discharge instructions, that his hyperventilation symptoms were discussed, and he was also seen by behavioral health.  

A further September 2007 treatment entry, also listed on the same report, related that the Veteran spoke with behavioral health about his anxiety.  The assessment was hyperventilation syndrome.  It was noted that the Veteran was given Xanax from the pharmacy.  

A December 2008 Adult Preventive and Chronic Care Flow Sheet indicated, as to chronic illnesses, that the Veteran had an adjustment disorder with anxiety in May 2007.  It was noted that the Veteran underwent individual psychiatric therapy in April 2007, June 2007 and July 2007, and that he also underwent individual therapy with a social worker in September 2007.  There were further notations that the Veteran underwent psychiatric evaluations and comprehensive examinations in January 2007 and May 2007, respectively.  

On a medical history form at the time of the December 2008 separation examination, the Veteran checked that he had nervous trouble and that he had received counseling.  He also checked that he did not have depression or excessive worry.  The Veteran reported that he was seen by a psychiatrist from June 2007 to August 2007.  The Veteran also indicated that he was treated for an anxiety attack in September 2007.  The reviewing examiner stated that there were no further episodes, as to the Veteran's anxiety attack, and no further treatment was indicated, as to his report that he was seen by a psychiatrist.  

The objective December 2008 separation examination report included notation that the Veteran's psychiatric evaluation was normal.  The examiner also indicated that the Veteran was diagnosed with anxiety.  

Post-service VA treatment records show treatment for variously diagnosed psychiatric disorders including an anxiety disorder NOS and a depressive disorder NOS.  

For example, a February 2009 VA treatment report, just over week after his separation from service, noted that the Veteran was seen for evaluation and registration in the Iraq and Afghanistan registry.  The Veteran reported that he had anxiety and was seeing a therapist in May 2007 until he was deployed to Iraq in September 2007.  The assessment included anxiety and the need to rule out depression.  It was noted that the Veteran was referred to psychiatry for an evaluation.  There was also a notation that the listed disorders were service-connected illnesses and injuries.  

A February 2009 VA psychiatry history and physical note indicated that the Veteran reported that he was interested in therapy.  The examiner reported that the Veteran was a combat Veteran and that he served in two tours in Iraq.  It was noted that one tour was a stop-loss at which time the Veteran was informed two days before he was to return home that his combat tour was being extended.  The examiner stated that the Veteran reported exposure to significant combat trauma that included soldiers wounded in action and killed in action.  The examiner indicated that the Veteran reported that he was briefly treated for anxiety during service and that he met with a counselor for several months after his first deployment.  It was noted that the Veteran described a history of acute PTSD associated with his first deployment and that he stated that the symptoms did not recur.  The examiner indicated that the Veteran did not report any current symptoms suggestive of chronic PTSD, but that he reported some emotional lability, and episodes of unjustified crying spells.  The impression was an adjustment disorder.  

A June 2009 VA psychiatric examination report noted that the Veteran's claims file was reviewed.  The Veteran reported that he was seen during service by a psychologist who diagnosed him with an adjustment disorder.  He stated that he went to six or seven sessions in 2007.  He indicated that he was frustrated and depressed at the time after being stop-lossed and was drinking more than usual.  The Veteran stated that the counseling sessions helped him deal with his frustration and to cut back on his use of alcohol.  The examiner reported that the Veteran's only other mental health treatment appeared to be a single consultation with a VA psychiatrist in February 2009, and that the Veteran was diagnosed with an adjustment disorder at that time.  

The Veteran reported that he completed basic training, advanced individual training, and jump school.  He stated that he completed two combat tours in Iraq, with the first tour in Bagdad in 2006, and the second tour near Kirkuk in 2007 and 2008.  The Veteran indicated that he was never wounded, but that he was exposed to improvised explosive device (IED) explosions on as many as ten different occasions.  He stated that he frequently went on patrols during his first tour, but that he was given less dangerous assignments during his second tout.  It was noted that the Veteran was not currently receiving medical treatment.  The Veteran indicated that he had moderate anxiety symptoms during his first deployment, including nightmares, insomnia, and hypervigilance.  He stated that over the next year and a half, those symptoms subsided.  The Veteran maintained that he did not currently experience significant anxiety symptoms, depression, or other behavioral or emotional problems.  

The examiner did not provide a psychiatric diagnosis.  The examiner commented that the Veteran did not report symptoms consistent with other psychiatric disorders and that his adjustment disorder symptoms were in remission.  The examiner stated that the Veteran's mental disorder symptoms were not severe enough to require continuous medication or to interfere with social and occupational functioning.  

A February 2011 VA treatment entry noted that the Veteran reported that he served on active duty in the Army from May 2004 to January 2009, as well as in the National Guard until September 2009.  He stated that he was deployed twice to Iraq from August 2005 to August 2006, and from September 2007 to October 2009.  He indicated that he served in the infantry and that he performed combat patrols.  The Veteran reported that after he returned from his deployments, he was initially very hypervigilant and that he had difficulty in crowds, but then his symptoms subsided after his first deployment and soon after his second deployment.  

The Veteran indicated that in approximately 2009, his symptoms started to resurface and that they included a lack of interest, social withdrawal, trouble sleeping, crying easily, a startle response, irritable and angry outbursts, war-related dreams, and anxiety attacks in enclosed spaces.  He stated that he was exposed to combat trauma during both of his tours, including explosions, small arms fire, car bombs, mortars, soldiers killed in action and wounded in action, and having to pick up dead bodies.  The Veteran reported that his second tour was a stop-loss at which time he was informed two days before he was to return home.  He stated that he was treated for anxiety while in the service after his first deployment.  He denied any inpatient hospitalizations or any history of suicidal or homicidal ideation.  The impression was an anxiety disorder NOS; a depressive disorder NOS; and rule out PTSD.  

A subsequent February 2011 treatment entry noted that the Veteran was seen for his depressive symptoms and anxiety.  The impression was an anxiety disorder NOS; a depressive disorder NOS; and rule out PTSD.  

March 2011 VA treatment entries indicated that the Veteran was seen for depressive symptoms and anxiety.  The diagnoses were an anxiety disorder, NOS, a depressive disorder NOS, and rule out PTSD.  

A May 2011 VA treatment entry related an impression of an anxiety disorder NOS, a depressive disorder NOS, and rule out PTSD.  June 2011 treatment entries related the same diagnoses.  

A July 2011 VA treatment entry noted diagnoses of an episode of incoherence in April 2011, with seizures being ruled out with a forty-eight hour electroencephalogram, as well as mild anxiety and depression.  

A March 2013 VA psychiatric examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had no pre-military psychiatric treatment.  He stated that while in the military, he met with a therapist four to six times between May 2007 and September 2007 due to anxiety.  He indicated that he was diagnosed with an adjustment disorder, with anxiety.  It was noted that the Veteran was also in an alcohol substance abuse program from October 2004 to May 2005.  The Veteran indicated that post-service, he received treatment at a VA facility from approximately January 2011 to June 2011.  It was noted that he was prescribed medication including Zolpidem.  The examiner reported that there was screening for a traumatic brain injury in April 2011, but that the Veteran was not diagnosed with a traumatic brain injury.  The Veteran reported that he abused alcohol from the time he was in the military before his first deployment in September 2004 until the present time.  He stated that he was presently consuming less alcohol than in 2004 when he began abusing alcohol.  The Veteran reported multiple stressors that were reported in detail.  

The diagnoses were PTSD and alcohol abuse.  The examiner reported that the symptoms that applied to the Veteran's PTSD were a depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss such as forgetting names, directions, or recent events; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The examiner stated that the Veteran experienced a number of traumatic events over the course of his two deployments in Iraq, but that he experienced most of the trauma and all of his PTSD symptoms upon returning home from combat after his first tour of duty.  The examiner commented that he felt that the Veteran's PTSD was at least as likely as not (50/50 probability) caused by or the result of the Veteran's traumatic military experiences.  The examiner reported that the Veteran's reported fear of hostile military/terrorist activity was an adequate stressor to support a diagnosis of PTSD.  The examiner indicated that the Veteran's current symptoms were related to his fear of hostile military/terrorist activity.  It was noted that the Veteran reported abusing alcohol while in the military, but before his first tour of duty, and that he presently abused alcohol less often.  The examiner maintained that, therefore, the Veteran's alcohol abuse was not related to his PTSD.  

The medical evidence indicates that the Veteran was treated for psychiatric problems during service.  A December 2008 Adult Preventive and Chronic Care Flow Sheet specifically noted, as to chronic illnesses, that the Veteran had an adjustment disorder with anxiety in May 2007.  Additionally, the Veteran's objective December 2008 separation examination report included a notation that he was diagnosed with anxiety.  The Veteran was treated for variously diagnosed psychiatric problems after service, with the most recent VA treatment records showing diagnoses including an anxiety disorder NOS, and a depressive disorder NOS, as well as the need to rule out PTSD.  

A June 2009 VA psychiatric examination report did not provide a current psychiatric diagnosis.  The examiner, after a review of the claims file, commented that the Veteran did not report symptoms consistent with other psychiatric disorders and that his adjustment disorder symptoms were in remission.  The examiner also indicated that the Veteran's only other mental health treatment appeared to be a single consultation with a VA psychiatrist in February 2009.  The Board notes, however, that subsequent VA treatment reports dated in 2011 show diagnoses of an anxiety disorder NOS, and a depressive disorder NOS, on numerous occasions, as well as the need to rule out PTSD.  The "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the Board finds that the examiner's conclusion that the Veteran had no present psychiatric diagnosis, pursuant to the June 2009 VA psychiatric examination report, has little probative value in this matter.  

A March 2013 VA psychiatric examination report included a notation that the Veteran's claims file was reviewed.  The diagnoses were PTSD and alcohol abuse.  The Board notes that the Veteran is already service-connected for PTSD and that service connection for alcohol abuse has been denied.  The Board observes that the VA examiner did not specifically discuss the Veteran's current diagnoses of an anxiety disorder NOS, and a depressive disorder NOS, but the VA examiner did specifically indicate that the symptoms that applied to the Veteran's PTSD included a depressed mood and anxiety.  

The Veteran is competent to report possible psychiatric symptoms in service and possible psychiatric symptoms since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the Board finds that the Veteran's account is credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  The Veteran was diagnosed with anxiety during service; he is currently diagnosed with an anxiety disorder NOS, and a depressive disorder NOS, and a VA physician has indicated that the Veteran's service-connected PTSD symptoms include anxiety and a depressed mood.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has an anxiety disorder NOS and a depressive disorder NOS that had their onset during service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection is therefore warranted.

The Board notes that, while the Veteran is already service connected for PTSD and that his anxiety and depression symptoms may already be contemplated in the rating for that specific disorder, it is not improper to service connect other psychiatric disorders when warranted.  See generally Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (stating that the veteran's "bipolar affective disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability"). 

Low Back Disability

The Veteran contends that he has a low back disability that is related to service.  He specifically reports that his low back disability was caused by extended wearing of heavy interceptor body armor and combat loads during prolonged training exercises, combat patrols, and rucksack marches.  The Veteran essentially indicates that he has suffered from low back problems during service and since service.  

The Veteran's available service treatment records indicate that he complained of back problems on one occasion during service.  A September 2007 treatment entry noted that the Veteran was seen because he was hyperventilating.  He also complained of chest pain for the previous two hours that he described as substernal and burning.  He further reported that he had back symptoms or symptoms in the neck, hips, knees, legs, or feet that limited his activities of daily living.  The diagnosis did not refer to a low back disability.  

Post-service VA treatment records indicate that the Veteran was treated for low back problems, including degenerative disc disease of the lumbar spine.  For example, a February 2009 VA treatment report, just over a week after his separation from service, noted that the Veteran was seen for evaluation and registration in the Iraq and Afghanistan registry.  The Veteran reported that he had low back pain since returning from his deployment secondary to carrying heavy equipment.  He stated his low back pain was worse in the morning.  The assessment included intermittent low back pain.  There was a notation that the listed disorders were service-connected illnesses and injuries.  

A June 2009 VA spine examination report noted that the Veteran's claims file was reviewed.  The Veteran reported that he had occasional low back pain with tightness in the morning, which was continuing.  He stated that the pain was never more than two to three out of ten.  It was noted that there were no flare-ups of the condition and that the discomfort was localized in the lower lumbar spine.  The examiner reported that no muscle spasms were indicated and that no radiculopathy, including pan radiating to the legs, was indicated in the Veteran's history.  The examiner also stated that there was no mention anywhere in the claims file of the Veteran going to any medical doctor for any treatment for the lumbar spine throughout his period of service.  The examiner stated that the Veteran complained of low back pain after service when he reported for an evaluation at a VA facility.  

The diagnosis was a normal physical examination of the lumbar spine.  The examiner stated that x-rays of the lumbar spine were ordered, but that the Veteran could not wait too long and that he arranged to return on another day for x-rays to complete the examination.  A July 2009 VA radiological report, as to the Veteran's lumbosacral spine, noted that the Veteran had a history of chronic lumbago without sciatica.  The impression was very mild narrowing at the L4-L5 disc space, with no significant degenerative spondylosis and no spondylolisthesis.  

A January 2011 VA treatment entry noted that the Veteran had a history of low back pain down the left leg.  He stated that the pain had progressively worsened over the previous year.  He described the pain as two to three out of ten, with worse pain as a seven or eight out of after prolonged sitting or standing.  As to an assessment, the examiner indicated that the Veteran had low back pain radiating down his left leg, with the need to rule out lumbar radiculopathy.  A March 2011 VA treatment entry noted that the Veteran had a history of low back pain radiating down his left leg.  The Veteran stated that his low back pain had periods of acute exacerbations.  He indicated that he found it difficult to relive his pain.  It was noted that a magnetic resonance imaging (MRI) study was positive for L4-L5-S1 nerve involvement.  The assessment included degenerative lumbar disc disease.  

The medical evidence indicates that the Veteran reported back complaints on one occasion during his period of service.  A February 2009 VA treatment entry, just over a week after the Veteran's separation from service noted an assessment of intermittent back pain.  The Veteran is currently diagnosed with degenerative disc disease of the lumbar spine.  

A June 2009 VA spine examination report related a diagnosis of a normal physical examination of the lumbar spine.  However, the examiner had not reviewed x-rays when he provided such diagnosis.  A July 2009 VA radiological report, as to the Veteran's lumbosacral spine, related an impression of very mild narrowing at the L4-L5 disc space.  The examiner also was not able to address the subsequent diagnosis of degenerative joint disease of the lumbar spine.  Therefore, the Board finds that the lack of a diagnosis pursuant to the June 2009 VA spine examination report is not particularly probative in this matter.  

The Veteran complained of back pain in service; he was diagnosed with intermittent back pain slightly over a week after service; he was shown to have narrowing at the L4-L5 disc space within a year of service; and he is currently diagnosed with degenerative disc disease of the lumbar spine.  

Resolving reasonable doubt in the Veteran's favor and with consideration that he had combat service, the Board finds that the Veteran has degenerative disc disease of the lumbar spine that had its onset during his period of service.  See 38 U.S.C.A §§ 1154(b), 5107; 38 C.F.R. §§ 3.102, 3.304(d).  Therefore, service connection for degenerative disc disease of the lumbar spine is warranted.

III. 10 Percent Rating

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.  

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of noncompensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).  

An August 2009 RO decision denied the Veteran's claim for entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities.  At that time, the Veteran was solely service-connected for a right shoulder disability and for a right fifth toe disability, both of which were rated as noncompensably disabling.  Notably, during the pendency of the appeal, a March 2013 RO decision granted service connection and a 50 percent rating granted for PTSD, effective August 2, 2010.  By this decision, the RO also granted service connection and a 10 percent rating for tinnitus, effective August 2, 2010.  As both disabilities were rated as at least compensably disabling, effective August 2, 2010, the issue of the issue of entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities for the period since August 2, 2010 is moot.  See Butts, 5 Vet. App. at 541.  

Consequently, as a compensable rating under 38 C.F.R. § 3.324 requires that the Veteran not be in receipt of a compensable rating for any service-connected disorder, the claim for entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities for the period since August 2, 2010, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for an anxiety disorder NOS, and for a depressive disorder NOS, is granted.  

Service connection for degenerative disc disease of the lumbar spine is granted.  

Entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities for the period since August 2, 2010, is denied.  


REMAND

The remaining issues on appeal are entitlement to service connection for a right knee disability, a left knee disability, and for a left ankle disability, as well as the issues of entitlement to an initial higher (compensable) rating for a right shoulder disability; entitlement to an initial higher rating for a right fifth toe disability; entitlement to an initial rating higher than 50 percent for PTSD; entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities for the period prior to August 2, 2010; and entitlement to an effective date earlier than August 2, 2010, for the award of service connection for PTSD.  

The Veteran contends that he has a right knee disability, a left knee disability, and a left ankle disability that are all related to service.  He specifically maintains that long runs and prolonged road marches with fifty pound rucksacks contributed to his right and left knee problems.  The Veteran also reports that he severely sprained his left ankle during "jump week" while at airborne school.  The Veteran essentially indicates that his right knee, left knee, and left ankle problems began during service and have continued service.  

The Veteran is competent to report that he had right knee, left knee, and left ankle problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records include references to right knee and left ankle problems.  There is also a reference to a "knee" problem.  A December 2008 treatment report noted that the Veteran was seen for a unit physical.  The Veteran reported that he had intermittent right knee pain.  He also complained of "right" ankle pain since an inversion injury in 2004.  The assessment included joint pain, localized in the knee, and an ankle sprain.  

On a medical history form at the time of the December 2008 separation examination, the Veteran checked that he did not have knee trouble.  He did indicate that he had broken bones and foot trouble.  He stated that he broke his right fifth toe in January 2007.  The reviewing examiner indicated that the Veteran's foot trouble was resolved with no sequelae, and that the Veteran complained of right knee pain.  

On a December 2001 Report of Medical Assessment, the Veteran reported that he suffered an ankle sprain while in airborne school in September 2004.  The reviewing examiner reported that the Veteran had left ankle pain, chronic.  It was noted that the Veteran suffered an inversion injury in 2004 during airborne school, and did not seek medical attention.  The examiner indicated that the Veteran continued to have pain in the lateral aspect of the left ankle with running and prolonged standing, especially in cold weather.  The examiner also stated that the Veteran had chronic knee pain with no clear mechanism of injury.  It was noted that the Veteran did not seek medical attention.  

The December 2008 objective separation examination report included a notation that the Veteran's lower extremities were abnormal.  The examiner indicated that the Veteran had decreased range of motion, as well as crepitus, in the left ankle.  The examiner indicated that the Veteran had present diagnoses including left ankle degenerative joint disease, and referred to a "knee" (problem).  There is no indication that x-rays, as to the Veteran's bilateral knees and left ankle, were taken at the time of the December 2008 objective separation examination.  

Post-service VA treatment records show treatment for right knee, left knee, and left ankle complaints.  

A June 2009 VA orthopedic examination report included a notation that the Veteran's claims file was reviewed.  The diagnoses were normal physical examinations of both knee joints and of the left ankle joint.  The examiner stated that a review of the claims file did not indicate that the Veteran was examined for complaints as to his knee joints and left ankle joint during service.  The examiner stated that there was no record of the Veteran presenting to any medic, doctor, or clinic throughout his period of service which such complaints.  

The Board observes that the examiner reported that a review of the claims file did not indicate that the Veteran was examined or treated for complaints as to his knee joints and left ankle joint during service.  However, as noted above, the Veteran's service treatment records clearly show that the Veteran complained of right knee and left ankle problems during service.  

In light of the deficiencies with the June 2009 VA orthopedic examination report, the Board finds that the Veteran should be afforded another VA examination as to his claims for service connection for a right knee disability, a left knee disability, and for a left ankle disability.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the claim for an initial higher (compensable) rating for a right shoulder disability, the Veteran was last afforded a VA orthopedic examination in June 2009.  The diagnosis was right shoulder pain syndrome.  A July 2009 VA general medical examination report also related a diagnosis of right shoulder pain syndrome.  Since that examination, the Veteran has been treated for right shoulder problems on multiple occasions.  For example, a June 2011 VA treatment entry indicated a diagnosis of right shoulder pain, with an anterior glenoid labral tear.  

As to the Veteran's claim for an initial higher (compensable) rating for a right fifth toe disability, the Board notes that the Veteran has never been afforded a post-service examination as to that disability.  

The Veteran has not been afforded a VA examination as to his service-connected right shoulder disability in over five years, and he has never been afforded a VA examination as to his service-connected right fifth toe disability.  Additionally, the record clearly raises a question as to the current severity of those service-connected disabilities.  As such, the Board finds it necessary to remand these issues to afford the Veteran an opportunity to undergo contemporaneous VA examinations to assess the current nature, extent and severity of his service-connected right shoulder disability and right fifth toe disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Also, as the Veteran's claim for entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities for the period prior to August 2, 2010, is inextricably intertwined with his claims for increased ratings, these matters will be addressed together on remand.  Harris v. Derwinski, 1. Vet. App. 180 (1991).  

Finally, the Board observes that a March 2013 RO decision granted service connection and a 50 percent rating for PTSD, effective August 2, 2010.  In a February 2013 statement, the Veteran's representative expressed disagreement with both the rating assigned for the Veteran's service-connected PTSD, as well as with the effective date of service connection.  

The Board observes that the RO has not issued a statement of the case (SOC) as to the issues of entitlement to an initial rating higher than 50 percent for PTSD and entitlement to an effective date earlier than August 2, 2010, for service connection for PTSD.  Under the circumstances, the Board finds it necessary to remand these issues to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, these issues are REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for right knee, left knee, left ankle, right shoulder, and right fifth toe problems since March 2012.  Obtain copies of any relevant medical records which are not already in the claim folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional, who has not previously examined the Veteran, to determine the nature and likely etiology of his claimed right knee, left knee, and left ankle disabilities.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right knee, left knee, and left ankle disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right knee, left knee, and left ankle disabilities are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's right knee and left ankle complaints during service, as well as any reports of right knee, left knee, and left ankle problems since service.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Schedule the Veteran for a VA examination to determine the severity of his service-connected right shoulder disability.  The entire claims file, including all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, and all symptoms associated with the Veteran's service-connected right shoulder disability must be described in detail.  

In examining the right shoulder disability, the examiner must document any limitation of motion (in degrees) of the Veteran's right shoulder, to include providing the point at which painful motion begins.  The examiner must also indicate whether there is any guarding on motion and the degrees at which the guarding starts.  

The examiner must be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right shoulder is used repeatedly over a period of time.  The examiner must also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination as may be present in terms of additional range-of motion loss, the examiner must so state, and explain why that is not possible.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA examination to determine the severity of his service-connected right fifth toe disability.  The entire claims file, including all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, and all symptoms associated with the Veteran's service-connected right fifth toe disability must be described in detail.

5.  Issue the Veteran a statement of the case as to the issue of entitlement to an initial rating higher than 50 percent for PTSD, and entitlement to an effective date earlier than August 2, 2010, for the award of service connection for PTSD, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.  

6.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


